Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of the 29th day of November, 2007 by and between Abel L. Iglesias
(hereinafter the “Executive”) and BankUnited, FSB (the “Bank”).

Recitals

WHEREAS, the Executive is the Senior Executive Vice President, Corporate and
Commercial Banking, of the Bank; and

WHEREAS, the Bank’s executive management and the Compensation Committee (the
“Committee”) of the Bank’s Board of Directors (the “Board”) has determined that
this Agreement will reinforce and encourage the Executive’s attention and
dedication to the Bank; and

WHEREAS, the Executive is willing to continue to make his services available to
the Bank on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

l. Definitions. In addition to the words and terms defined elsewhere in this
Agreement, the following words and terms as used herein shall have the meanings
as set forth below, unless the context or use indicates a different meaning:

(a) “Affiliate” shall mean any direct or indirect subsidiary or parent of the
Bank or of BankUnited Financial Corporation (the “Company”).

(b) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying proposed or final regulations.

(c) “Date of Termination” means the date of receipt of a Notice of Termination
or any later date specified therein, as the case may be; provided, however, that
if the Executive’s employment is terminated by reason of the Executive’s death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.

(d) “Disability” means any physical or mental condition that prevents the
Executive from performing the essential function of his position for at least
three (3) months in any rolling twelve month period after the commencement of
such condition and that is determined to be of a permanent duration by a
physician acceptable to the



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 2

 

Bank and the Executive or the Executive’s legal representative (such agreement
as to acceptability not to be unreasonably withheld). If the Bank determines in
good faith that the Disability of the Executive has occurred, and that it cannot
reasonably accommodate the disability as required by law, it may give to the
Executive written notice of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Bank shall
terminate effective as of the Disability Effective Date, provided that the
Executive shall not have returned to full-time performance of the Executive’s
duties prior to the Disability Effective Date. Any subsequent different
Disability shall not be deemed a continuation of a prior Disability, and the
determination of time periods for the purposes of this provision shall
recommence. Any dispute shall be resolved by arbitration as provided in
Section 21.

(e) “Disability Effective Date” means the date thirty (30) days following
receipt by the Executive of notice from the Bank of the Bank’s intention to
terminate the Executive’s employment because of the Executive’s Disability.

(f) “Notice of Termination” means a written notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) in the case
of termination for Cause, sets forth circumstances claimed to provide a basis
for termination of the Executive’s employment for Cause in reasonable detail and
includes the resolution of the Board regarding the termination of the
Executive’s employment for Cause, and (iii) if the Date of Termination is other
than the date of receipt of such notice, specifies the termination date.

(g) “Change of Control Payment” means a lump sum cash payment to the Executive
by the Bank in an amount which equals one and one-half (1.5) times the
Executive’s Base Salary (as defined below) for the year in which the termination
occurs plus one and one-half (1.5) times the amount equal to the last Annual
Bonus (as defined below) awarded to the Executive during the year prior to a
Change in Control.

(h) “Vested Benefits” means all amounts earned by and vested in the Executive
pursuant to the plans, programs, policies and practices of the Bank and its
affiliates, including, without limitation, the BankUnited Financial Corporation
401(k) Profit Sharing Plan, stock options, stock grants, disability insurance
plans, and group life insurance plans. Amounts earned and vested under stock
award, stock option and incentive compensation plans shall be determined in
accordance with the terms of the stock option, restricted stock or other
agreements evidencing such awards.

2. Employment

2.l Employment and Term. The Bank hereby agrees to employ the Executive and the
Executive hereby agrees to continue to serve the Bank, on the terms and
conditions set forth herein, for the period commencing on November 29, 2007,
(hereinafter the “Commencement Date”) and expiring on November 30, 2009 (the
“Term”) unless the Executive resigns prior to that time or is sooner terminated
as hereinafter set forth.



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 3

 

2.2 Position and Duties of Executive. The Executive shall serve as Senior
Executive Vice President of the Bank. During the Term of employment, the
Executive shall diligently perform all services as may be reasonably assigned to
him by the Chairman and Chief Executive Officer (the “CEO”) and the President
and Chief Operating Officer (the “COO”), and shall exercise such power and
authority as may from time to time be delegated to him by the CEO, the COO or
the Board. The Executive shall be required to report to, and shall be subject to
the supervision and direction of, the CEO, the COO or the Board, as designated
from time to time. The Executive shall devote substantially all of his working
time and attention (other than during weekends, holidays, approved vacation
periods, and periods of illness or approved leaves of absence) to the business
and affairs of the Bank, render such services efficiently and to the best of his
ability, and use his best efforts to promote the interests of the Bank.

2.3 Place of Performance. In connection with his employment by the Bank, the
Executive’s principal place of employment shall be the Bank’s executive offices
in Florida.

3. Compensation.

3.l Base Salary. The Executive shall receive a base salary (the “Base Salary”)
per year during the Term of this Agreement, with such Base Salary payable in
installments consistent with the Bank’s standard payroll practice for
executives. The Executive’s initial Base Salary shall be $360,000.00. Following
the end of each fiscal year, the Committee shall review the Executive’s annual
rate of salary, and may, in its discretion, approve an increase therein. The
first and last year shall be prorated based on the number of months in such
year. In addition to salary, the Executive may receive other cash or stock
compensation from the Bank for services rendered hereunder at such times, in
such amounts and on such terms and conditions as the Committee, in its
discretion, may determine from time to time continuing throughout the Term. The
Base Salary shall not be decreased unless the Executive is not performing his
duties and responsibilities in all material respects to the satisfaction of the
Board. All disputes as to Base Salary shall be resolved by Arbitration as
provided in paragraph 21.

3.2 Annual Bonus. The Executive may be entitled to a cash bonus (the “Annual
Bonus”) for each fiscal year, or part thereof, occurring during the Term. The
Annual Bonus for a year shall be based upon merit during such year, taking into
account any performance goals set in advance by the Committee for such bonus,
and shall be determined, after recommendation by the CEO or the COO, by the
Committee (or the independent members of the Board in the absence of the
Committee or a replacement therefor) in their sole discretion. The range of
Annual Bonus shall be performance-based determined in accordance with the
standard practices of the Committee.

3.3 Compensation Determinations. Executive acknowledges and agrees that,
determinations regarding his compensation ma be made in whole or in part based
on the Executive’s performance, including, without limitation, his success in



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 4

 

meeting production goals or other goals assigned to him by his supervisors or
the Committee. Such performance goals shall be communicated and agreed upon in
advance.

4. Additional Benefits.

4.l Expense Reimbursement. During the Term, upon the submission of supporting
documentation by the Executive in form sufficient to permit deduction thereof
under applicable tax law (but without regard to actual deductibility), the Bank
shall promptly reimburse the Executive for all reasonable expenses actually paid
or incurred by the Executive in the course of and pursuant to the business of
the Bank, including expenses for entertainment and all travel and living
expenses while away from home on business or at the request of the Bank,
provided that such expenses are incurred and accounted for, and submitted for
reimbursement, in accordance with the Bank’s regular policies and procedures.

4.2 Other Benefits. The Bank shall provide the Executive the standard benefits
provided to other senior executives including major medical and hospitalization
insurance coverage, group disability and group life insurance for the Executive
(collectively, the “Policies”), in accordance with the Company’s practices for
other employees. Nothing herein shall prevent the Bank from modifying or
discontinuing any benefit plan so long as any such modification applies equally
to other comparable employees covered by such plans. Nothing paid to the
Executive under any plan or arrangement presently in effect or made available in
the future shall be deemed to be in lieu of the Base Salary or Annual Bonus
payable to the Executive pursuant to this Agreement.

4.3 Vacation. The Executive shall be entitled to four (4) weeks vacation per
year, which will accrue, may be taken, and will be used in accordance with the
Company’s policies, said vacation to be scheduled so as not to materially
interfere with the performance by the Executive of his duties pursuant to this
Agreement.

4.4 Stock Option Compensation. Executive shall also be eligible to participate
in stock option, incentive compensation and other plans providing opportunities
to receive additional compensation.

4.5 Working Facilities and Support Staff. The Bank shall furnish the Executive
with an office or offices of a size and with furnishings and other appointments,
and secretarial and such other facilities and support services suitable to his
position and adequate for the performance of his duties hereunder including, but
not limited to, appropriate internet and news service subscriptions, cellular
telephones, computers (“palm,” “lap top” or other appropriate computer/cellular
devices).

4.6 Restricted Stock Grant. In connection with the making of this Agreement, the
Committee on August 13, 2007 granted the Officer two thousand (2,000) restricted
shares of the Company’s Class A Common Stock (the “Restricted Stock”).



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 5

 

Such shares shall be subject to forfeiture and may not be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of for a period of five
(5) years from the date of grant. Subject to the terms and conditions set forth
in the Restricted Stock agreement, the Restricted Stock shall vest over five
(5) years from the date of grant, with restrictions on the Restricted Stock
lapsing on one-fifth of the shares on the anniversary of the date of grant in
each of the years 2008, 2009, 2010, 2011 and 2012 and shall vest early in the
event of the officer’s death or disability or a Change of Control. The
restricted Stock shall be subject to such terms and conditions as are customary
for grants of Restricted Stock made to the Company’s employees.

4.7 Stock Option. In connection with the making of this Agreement, the Committee
on August 13, 2007, granted the Officer an option (the “Stock Option”) to
purchase ten thousand (10,000) shares of the Company’s Class A Common Stock.
Such Stock Option shall be subject to forfeiture and may not be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of for a
period of five (5) years from the date of grant. Subject to the terms and
conditions set forth in the Stock Option agreement, the Stock Option shall vest
over five (5) years from the date of grant, with restrictions on the Stock
Options lapsing on one-fifth of the shares on the anniversary of the date of
grant in each of the years 2008, 2009, 2010, 2011 and 2012. The Option shall be
subject to such other terms and conditions as are customary for grants of Stock
Options made to the Company’s employees.

4.8 Indemnification and Insurance.

(a) During the Term of this Agreement, the Bank shall cause the Executive to be
covered by and included as an insured under any policy or contract of insurance
obtained by it to insure its directors and officers against personal liability
for acts or omissions in connection with service as an officer or director of
the Bank or service in other capacities at the request of the Bank. The coverage
provided to the Executive pursuant to this section 4.8 shall be of the same
scope and on the same terms and conditions as the coverage (if any) provided to
other officers or directors of the Bank.

(b) To the maximum extent permitted under applicable law, during the Term of
this Agreement and for a period of five (5) years thereafter, the Bank shall
indemnify the Executive against and hold him harmless from any costs,
liabilities, losses and exposures to the fullest extent and on the most
favorable terms and conditions that similar indemnification is offered to any
director or officer of the Bank or any subsidiary or affiliate thereof.



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 6

 

5. Termination.

5.1 Termination for Cause. Notwithstanding anything contained herein to the
contrary, this Agreement may, at any time, be terminated by the Bank for Cause.
As used in this Agreement, “Cause” shall mean (i) any action or omission or
failure of the Executive which constitutes a material breach of this Agreement,
including, without limitation, failing to carry out his duties and
responsibilities in accordance with Section 2.2 (if, however, the Board
determines that it is an action, omission or failure which can be cured, the
Bank agrees to provide one cure period of sixty (60) days after receipt by the
Executive of specific written notice of the issue. If the issue is not cured
within the sixty (60) day period, or is of a nature that the Board determines
cannot be cured, the Executive will be terminated for cause as specified in a
Notice of Termination); (ii) the Executive engages in an act(s) of personal
dishonesty, incompetence, violence, or willful misconduct in connection with his
employment, the performance of services or the handling of affairs of the Bank
or its Affiliates; (iii) the conviction of Executive for, or a plea of guilty or
nolo contendere to, a criminal act which is a felony, a first degree
misdemeanor, or which is a misdemeanor involving theft, dishonesty or moral
turpitude; (iv) the Executive breaches a fiduciary duty owed to the Bank or any
of its Affiliates, which involves personal profit, intentional failure to
perform stated duties, or which could seriously prejudice the interest of the
Bank or any of its Affiliates, depositors, or shareholders; or (v) the
Executive’s material breach or willful violation of this Agreement, or of any
law, rule, or regulation (other than traffic violations or similar non-material
offenses), or of any corporate policy of the Company or the Bank, including
without limitation, the Bank’s and the Company’s Code of Conduct and Insider
Trading Policy, or of any final cease and desist order in connection with his
performance of services for the Bank or any of its Affiliates. An express
termination by the Bank for reasons other than those included above or which
otherwise does not fall within another part of section 5, will be considered a
termination without cause under paragraph 5.3. All disputes shall be resolved by
Arbitration as provided in Section 21.

5.2 Termination for Death or Disability. This Agreement shall terminate
automatically upon the Executive’s death and may be terminated by the Bank upon
the Executive’s Disability pursuant to Section 1(d).

(a) Upon a termination by reason of the Executive’s Disability, the Bank shall
pay to the Executive or his beneficiaries, as the case may be, (i) any
compensation or other obligations accrued for periods prior to the Date of
Termination, all of which shall be paid within thirty (30) days after the Date
of Termination, and (ii) six (6) months of Base Salary, all of which shall be
paid in installments consistent with the Bank’s payroll practice for executives,
and shall implement the provisions for the Executive’s Vested Benefits as of the
Date of Termination. The Bank and the Executive hereby stipulate that the
payment and delivery of the amounts specified in clause (ii) above are
conditioned upon the Executive’s resignation from any and all positions which he
holds as an officer, director or committee member with respect to the Bank or
any of its Affiliates, the execution of an agreement and general release by the
Executive in favor



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 7

 

of the Bank, releasing all then existing claims against the Bank, under this
Agreement, related to Executive’s employment, or otherwise, to the full extent
permitted by law, and the Executive’s compliance with all provisions of this
Agreement, including Section 8. Such agreement and general release shall be in a
form substantially similar to that attached hereto as Attachment A. Any disputes
shall be resolved by arbitration as provided in Section 21.

(b) If Termination is due to the death of the Executive, the Bank shall, within
thirty (30) days after the Date of Termination, pay to the Executive’s estate or
beneficiaries, as the case may be, any unpaid Base Salary, Annual Bonus and
benefits accrued for periods prior to the Date of Termination, or, if an
alternative beneficiary is designated in proper legal form, the payments and
benefits shall be paid to said designated beneficiary. The Bank shall implement
the provisions for the Executive’s Vested Benefits as of the Date of
Termination, and the life insurance proceeds from the group policies described
in this Agreement shall be paid in accordance with and subject to the terms of
such policies, to the Executive’s personal representative or such other persons
as the Executive may have designated in writing.

5.3 Termination Without Cause. At any time the Bank shall have the right to
terminate Executive’s employment hereunder by written notice to Executive;
provided, however, that the Bank shall (i) pay to Executive an amount equal to
one year of his Base Salary for the year in which the termination occurs, plus
the amount equal to the last Annual Bonus awarded to the Executive during the
year prior to the termination pursuant to this Section 5.3, and (ii) implement
the provisions for the Executive’s Vested Benefits as of the Date of
Termination. The Bank shall be deemed to have terminated the Executive’s
employment pursuant to this Section 5.3 if such employment is terminated by the
Bank without Cause. The Bank and the Executive hereby stipulate that the Bank
may condition the payment and delivery of the amounts specified in clause
(ii) of the first sentence of this Section 5.3 on the receipt of the Executive’s
resignation from any and all positions which he holds as an officer, director or
committee member with respect to the Bank or any of its Affiliates, the
execution of an agreement and full release by the Executive in favor of the
Bank, releasing all then existing claims against the Bank and its Affiliates,
under this Agreement, related to Executive’s employment, or otherwise, to the
full extent permitted by law, and the Executive’s compliance with all provisions
of this Agreement, including Section 8. Such agreement and general release shall
be in a form substantially similar to that attached hereto as Attachment A. Any
disputes shall be resolved by Arbitration as provided in Section 21.

5.4 Resignation. In the event Executive resigns other than upon written request
of the Bank, a Notice of Termination will be issued to the Executive by the
Bank, and Executive shall have no further right to any payments or grants under
this Agreement other than obligations accrued, vested and due for periods prior
to the Date of Termination, and all of Executive’s rights and benefits under
this Agreement shall terminate. A termination of this Agreement under Sections
5.l, 5.2, or 5.3 shall not be considered a “resignation” under Section 5.4
unless specifically agreed to in writing by the Executive and the Bank.



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 8

 

5.5 6-Month Delay for Specified Employees.

(a) Notwithstanding the preceding, as required by Code Section 409A, no amount
shall be delivered on account of separation from service (but not on account of
death) to the Executive if the Executive is a Specified Employee on the date of
separation from service, before the date which is 6 months after the date of the
Participant’s separation from service. The accumulated postponed amount shall be
paid to the Executive in a lump sum payment on the 10th day after the end of the
six-month period. Payment of the accumulated postponed amount shall be treated
as made on the specified date if the payment is made at such date or a later
date within the same calendar year, or if later, by the 15th day of the third
month following the specified date (provided the Participant may not, directly
or indirectly, designate the year of payment).

If the Executive dies during the postponement period prior to the payment of
postponed amount, the amounts withheld on account of Code Section 409A shall be
paid as specified in Section 30 hereof within 90 days of the date of
Participant’s death.

(b) “Specified Employee” means any employee who, at any time during the 12-month
period ending on the identification date, is a “specified employee” under Code
Section 409A, as determined by the Committee or its delegate. The determination
of Specified Employees, including the number and identity of persons considered
Specified Employees and the identification date, shall be made by the Committee
or its delegate in accordance with the provisions of Code Sections 416(i) and
409A and the regulations issued thereunder.

6. Change of Control.

6.1 Change of Control. A “Change of Control” shall be deemed to have occurred if
the conditions set forth in any one of the following paragraphs shall have been
satisfied:

(a) any person, as defined in Section 3(a)(9) of the Securities Exchange Act of
l934 (“Exchange Act”), as such term is modified in Sections l3(d) and l4(d) of
the Exchange Act, is or becomes the beneficial owner (as defined in Rule l3d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 5l % or more of the combined voting power of the
Company’s then outstanding voting securities (other than (A) any employee plan
established by any “Corporation” (which for these purposes shall be deemed to be
the Company and any corporation, association, joint venture, proprietorship or
partnership which is connected with the Company either through stock ownership
or through common control, within the meaning of Sections 4l4(b) and (c) and
l563 of the Code), (B) the Company or any of its affiliates (as defined in Rule
l2b-2 promulgated under the Exchange Act), (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, (D)



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 9

 

a corporation owned, directly or indirectly, by stockholders of the Company in
substantially the same proportions as their ownership of the Company or
(E) Alfred R. Camner or any member(s) of his family or an entity, person, or
group acting in concert with him or his family or on his behalf.

(b) the consummation of a merger or consolidation of the Company with any other
corporation other than (A) a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of any Corporation, at least 5l % of
the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner (as defined in clause (a) above), directly or
indirectly, of voting securities of the Company or of the surviving entity of
such merger or consolidation or any parent thereof representing 5l % or more of
the combined voting power of the Company’s then outstanding voting securities or
the Company or any surviving entity or parent (other than Alfred R. Camner or
any member(s) of his family or an entity, person, or group acting in concert
with him or his family or on his behalf); or

(c) the occurrence of a liquidation, sale or disposition by the Company of all
or substantially all of the Bank’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 75% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.

6.2 Payments Upon a Change of Control.

(a) The Bank shall, following the Change of Control, pay the Executive the
Change of Control Payment, which payment shall be made within three (3) months
after the occurrence of a Change of Control; and

(b) The Executive shall have the right, but not the obligation, to resign and
the Bank shall pay the Executive any Base Salary, or other benefits accrued for
dates prior to the date of resignation upon a Change of Control and implement
the provisions of the Executive’s Vested Benefits; provided, however, that the
Executive must remain in the employ of the acquiring entity for a period of time
not to exceed six (6) months if the acquiring entity so desires; and

6.3 Arrangements Not Exclusive or Limiting. The specific arrangements referred
to herein are not intended to exclude or limit the Executive’s participation in
other benefits available to executive personnel generally, or to preclude or
limit other compensation or benefits as may be authorized by the Committee at
any time, or to limit or reduce any compensation or benefit to which the
Executive would be entitled but for this Agreement.



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 10

 

7. Regulatory Considerations.

7.1 Section 18(k) of the Federal Deposit Insurance Act. Notwithstanding anything
herein to the contrary, any payments to Executive by the Bank, whether pursuant
to this Agreement or otherwise, are subject to and conditioned on compliance
with Section l8(k) of the Federal Deposit Insurance Act, l2 U.S.C. § l828(k) and
any regulations promulgated thereunder.

7.2 Corporate Responsibility Laws. The Executive agrees that, in the event that
any changes to this Agreement become necessary or appropriate as a result of
corporate responsibility laws applicable to the Bank, then the Executive shall
cooperate in all reasonable respects in revising his Agreement to be in
conformity with the law and to be consistent with the employment terms of other
high level executives.

8. Confidentiality and Non-Competition.

8.1

(a) Restrictions on Disclosure/Use of Confidential Information/Work Product. The
Executive acknowledges that during the Term of this Agreement, the Executive
will learn or be privy to valuable confidential business information, and trade
secrets, and will develop and cultivate on behalf of the Bank substantial
relationships with past, present and prospective business customers of the Bank.
During the Term of this Agreement and thereafter, the Executive shall not,
directly or indirectly, use or disclose to anyone, or authorize use or
disclosure of any Confidential Information or Trade Secrets, except to the
extent that such use or disclosure is necessary or appropriate in order for the
Executive to perform his duties for the Bank, while employed by the Bank. As
used in this Agreement, “Confidential Information and Trade Secrets” of the Bank
means all trade practices, business plans, prices, lists, supplier lists,
customer information and lists, marketing plans, financial information, data
compilations and analyses, software and other information relative to the
business of the Bank or its Affiliates, or to any of their customers or
suppliers, which have not been disclosed by the Bank or its Affiliates to the
public, or which are not otherwise generally available to the public. All
documents, information, compilations of information, or other Bank property or
information relating to the businesses of the Bank or its Affiliates including,
without limitation, Confidential Information and Trade Secrets of the Bank or
its Affiliates, whether prepared by the Executive or otherwise coming into the
Executive’s possession, are the exclusive property of the Bank or its
Affiliates. The Executive agrees not to destroy or remove such information or
property from the premises of the Bank, except as required in the course of the
Executive’s employment with the Bank. The Executive agrees that at the
termination of his employment, for whatever reason, he will return to the Bank
immediately any and all documents in whatever form that are in his possession



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 11

 

or control (including any paper copies or electronic copies thereof) and that
contain, reflect or refer to Confidential Information or Trade Secrets.

(b) Essential Nature. The Executive acknowledges that the confidentiality of the
protected information, including Confidential Information and Trade Secrets,
with which Executive has been or may become privy is essential and proprietary
to the Bank or its Affiliates and is owned and shall continue to be owned by the
Bank or its Affiliates.

(c) Work Product. The Executive acknowledges and agrees that the Bank shall own
all rights in and to the results and proceeds of the Executive’s services
performed under this Agreement, including, without limitation, anything which
is, in whole or part, discovered, obtained, created, developed, and/or produced
by the Executive, or which is suggested by the Executive or related to the
Executive’s employment under this Agreement.

8.2 Covenant Not to Compete.

(a) During the Term of this Agreement and for a period of six (6) months (the
“Non-Compete Period”) following any termination of this Agreement for any
reason, the Executive shall not, either directly or indirectly, or for himself
or through, on behalf of, or in conjunction with any other person, persons or
legal entity, own, maintain, operate, engage in, assist, be employed by, consult
to, with, or for, or have any interest in, any business engaging or planning to
be engaged in banking or providing other financial services offered by the Bank
or any of its affiliates, in any respect in any counties in Florida, or any
counties in other states, where the Bank or any of its affiliates have branch
offices; provided, that this provision shall not be deemed to prohibit
beneficial ownership of securities (as, that term is used under Section 13(d) of
the Securities Exchange Act of 1934, as amended), of less than five percent
(5%) of any class of a legal entity’s securities.

(b) Unless terminated under Section 5.2 or 5.3 of this Agreement, for the first
six (6) months of the Non-Compete Period, so long as Executive continues to
honor his obligations under Section 8 of this Agreement, and executes a release
in a form substantially similar to that attached hereto as Attachment A, he will
be provided with payments equal to his monthly Base Salary payments.

8.3 During the Term of this Agreement and for a period of twelve (12) months
thereafter, Executive shall not, except if this Agreement is terminated as a
result of a Change of Control:

(a) either directly or indirectly, (through or on behalf of any entity,
including any other person, corporation, partnership or other business entities
of any kind), solicit or entice away or in any manner persuade or attempt to
persuade, any officer, employee, agent, representative, or business relation who
is at that time or was within the previous six (6) months employed by or
otherwise engaged by the Bank, to



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 12

 

discontinue his/her relationship with the Bank or its Affiliates, without the
prior express written permission of the Bank or any of its Affiliates, which the
Bank may in its absolute discretion withhold; or

(b) either directly or indirectly, (through any entity, including through or on
behalf of any other person, corporation, partnership or other business entities
of any kind), solicit, contact, or entice away or in any manner persuade or
attempt to persuade, any client or customer, or prospective client or customer,
to discontinue his/her relationship or prospective relationship with the Bank or
its Affiliates, without the prior express written permission of the Bank or any
of its Affiliates, which the Bank may in its absolute discretion withhold.

8.4 Breadth of Restrictions. Executive and the Bank warrant that it is their
intention to agree to restrictions on disclosure of Confidential Information or
Trade Secrets, or other private or proprietary information, and on competition
in this Section 8 that are as broad as permitted by Florida law (save only for
the limitations of time set forth in Sections 8.2 and 8.3) and hereby agree to
subscribe to any expansion of the recited agreements as may be authorized by any
subsequent amendment to, or interpretation of Florida Statute Section 542.335
(2007) or any other Florida law.

8.5 Necessity of Restrictions. The Executive acknowledges that Section 8 is
reasonably necessary to protect the business interest of the Bank and that the
provisions of Section 2 and Section 8 are the essence of this Agreement for the
Bank. The Executive agrees that if the Executive engages in activities
prohibited by Section 8, irreparable harm to the Bank or its Affiliates will
likely result, for which a remedy in the form of damages may not be
ascertainable. In the event the Executive breaches, or threatens to commit a
breach of any of the provisions of this Section 8, the Bank or its Affiliates
shall have the following rights and remedies, which shall be independent of any
others and severally enforceable, and shall be in addition to, and not in lieu
of any other rights and remedies available for the Bank or its Affiliates at law
or in equity:

(a) the right to seek temporary, preliminary or permanent injunctive relief
against Executive in any court of competent jurisdiction upon three days written
notice provided to the address listed in Section 14.

(b) the right and remedy to require Executive to account for and pay over to the
Bank all compensation, profits, monies, accruals, increments or other benefits
derived or received by Executive as a result of the transactions constituting a
breach of this Section 8.

(c) The prevailing party in any action to enforce Section 8 of this Agreement
shall be entitled to attorney’s fees and costs.

8.6 The Executive acknowledges and agrees that the provisions of this Section 8
shall be in addition to, and shall not replace, the duties and obligations
placed upon the Executive under applicable laws and regulations and the policies
of the Bank and its Affiliates.



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 13

 

9. Representation By the Executive. The Executive represents and warrants as of
the Commencement Date, that he is not a party to any agreement, contract or
understanding, whether of employment or otherwise, or subject to any
governmental restriction, which would in any way restrict or prohibit him from
undertaking or performing employment with the Bank in accordance with the terms
and conditions of this Agreement. The Executive further represents and warrants
to the best of his knowledge, as of the Commencement Date, that he is physically
and mentally capable of performing all the essential functions of the job and
all duties reasonably assigned to him for the entire term of this Agreement,
with or without reasonable accommodations.

10. Withholding. The Bank may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulations. In the event Section l62(m) of
the Internal Revenue Code of l988 shall be applicable to Executive’s
compensation, the Executive shall cooperate with the Bank to restructure his
compensation so as to be fully deductible for income tax purposes; provided,
however, such cooperation shall be on such terms, if any, as both the Executive
and the Bank agree, both utilizing good faith efforts to structure payments in
such a manner that the Executive’s total compensation, on a present value basis,
is not diminished.

11. Enforcement Costs Upon a Change of Control. The Bank is aware that upon the
occurrence of a Change of Control, the Board of Directors or a stockholder of
the Bank may then cause or attempt to cause the Bank to refuse to comply with
its obligations under Section 6 of this Agreement, or may cause or attempt to
cause the Bank to institute, or may institute, litigation seeking to have
Section 6 of this Agreement declared unenforceable, or may take, or attempt to
take, other action to deny the Executive the benefits intended under Section 6
of this Agreement. In these circumstances, the purpose of this Agreement could
be frustrated. It is the intent of the parties that the Executive not be
required to incur the legal fees and expenses associated with the protection or
enforcement of his rights under Section 6 of this Agreement by arbitration,
litigation or other legal action because such costs would substantially detract
from the benefits intended to be extended to the Executive hereunder, nor be
bound to negotiate any settlement of his rights hereunder under threat of
incurring such costs. Accordingly, if at any time after the Commencement Date,
it should appear to the Executive that the Bank is or has acted contrary to or
is failing or has failed to comply with any of its obligations solely under
Section 6 of this Agreement for the reason that it regards this Agreement to be
void or unenforceable or for any other reason, or in the event that the Bank or
any other person takes any action to declare Section 6 of this Agreement void or
unenforceable, or institutes arbitration, litigation or other legal action
designed to deny, diminish or to recover from the Executive the benefits
provided or intended to be provided to him under Section 6, and the Executive
has acted in good faith to perform his obligations under this Agreement, the
Bank irrevocably authorizes the



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 14

 

Executive from time to time to retain counsel of his choice at the expense of
the Bank to represent him in connection with the protection and enforcement of
his rights under Section 6. The reasonable fees and expenses of counsel selected
from time to time by the Executive as herein above provided shall be paid or
reimbursed to the Executive by the Bank on a regular, periodic basis upon
presentation by the Executive of a statement or statements prepared by such
counsel on a monthly basis and in accordance with its customary practices. The
Bank will pay or reimburse such expenses to the Executive within sixty (60) days
of receipt of such bill. Counsel so retained by the Executive may be counsel
representing other officers or key executives of the Bank in connection with the
protection and enforcement of their rights under similar agreements between them
and the Bank, and, unless in his sole judgment use of common counsel could be
prejudicial to him or would not be likely to reduce the fees and expenses
chargeable hereunder to the Bank, the Executive agrees to use his best efforts
to agree with such other officers or executives to retain common counsel.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, as applicable to contracts
entered into and to be performed entirely within the State of Florida.

13. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or in
the subject matter hereof.

14. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Bank:

Ramiro Ortiz, President and Chief Operating Officer

BankUnited Financial Corporation

255 Alhambra Circle

Coral Gables, Florida 33134

If to the Executive:

Abel L. Iglesias

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 15

 

15. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.

16. Successors; Binding Agreement

16.1 The Bank shall require any successor, whether direct or indirect to all or
substantially all of the business or assets of the Bank whether by purchase,
merger, consolidation or otherwise, prior to or contemporaneously with such
acquisition, by agreement in form and substance reasonably satisfactory to the
Executive and his legal counsel, to assume and agree to perform this Agreement
in the same manner and to the same extent that the Bank would be required to
perform it if no such acquisition had taken place (to the extent not previously
performed by the Bank). As used in this Agreement, “Bank” shall mean the Bank as
hereinbefore defined and any such successor which executes and delivers the
agreement provided for in this Section l6.l or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law. Similarly,
the Executive’s obligations under this Agreement, including those in Section 8,
shall apply to the Executive and the Bank, or any successor or assigns to the
Bank unless there is a Change of Control as described in this Agreement.

16.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees

16.3 This Agreement is personal to the Executive and, without the prior written
consent of the Bank, shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

18. Entire Agreement. Modification and Waiver. This Agreement constitutes the
entire agreement between the Bank and the Executive with respect to its subject
matter and supersedes all prior negotiations, agreements, understandings and
arrangements, both oral and written, between the Bank and the Executive with
respect to such subject matter including without limitation, except as otherwise
provided in this Agreement, any employee manuals of the Bank or its Affiliates.
No modification or waiver of any provision of this Agreement shall be binding
unless executed in writing by all parties hereto. No waiver of any provision of
this Agreement shall be deemed or shall constitute a waiver of any other
provision (whether or not similar), nor shall any such



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 16

 

waiver constitute a continuing waiver. The failure of the Executive or the Bank
to insist upon strict compliance with any provision hereof shall not be deemed
to be a waiver of such provision or any other provision thereof.

19. Non-Duplication. In the event that Executive shall perform services for the
Company or any Affiliate of the Bank, any compensation or benefits provided to
Executive by such other employer shall be applied to offset the obligations of
the Bank hereunder, it being intended that this Agreement set forth the
aggregate compensation and benefits payable to Executive for all services to the
Bank and all of its Affiliates, including the Company.

20. Survival. The provisions of Section 8 shall survive the expiration of the
Term of the Agreement plus extensions, if any, or termination of the Agreement.

21. Dispute Resolution-Arbitration.

(a) This paragraph concerns the resolution of any controversies or claims
between the Bank and the Executive (except for claims arising under Section 8),
whether arising in contract, tort or by statute, including but not limited to
controversies or claims that arise out of or relate to: (i) this Agreement
(which includes any renewals, extensions or modifications); or (ii) any document
related to this Agreement; (iii) Executive’s employment with or services to the
Bank or any of its Affiliates; or (iv) any federal, state, or local statutory or
common law claim, including without limitation any claims of employment
discrimination or wrongful discharge (collectively a “Claim”).

(b) At the request of the Bank or the Executive, any Claim shall be resolved by
binding arbitration. The Bank will pay the filing fees and arbitrator fees. Each
party shall be responsible for its own attorney’s fees, except as otherwise
provided by the arbitrator.

(c) Arbitration proceedings will be conducted by the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this paragraph.
In the event of any inconsistency, the terms of this paragraph shall control.

(d) The arbitration shall be administered by AAA under employment rules and
conducted in Florida. All Claims shall be determined by one arbitrator. All
arbitration hearings shall commence within 90 days of the demand for arbitration
and close within 90 days of commencement and the award of the arbitrator(s)
shall be issued within 30 days of the close of the hearing. However, the
arbitrator, upon a showing of good cause, may extend the commencement of the
hearing for up to an additional 60 days. The arbitrator(s) shall provide a
concise written statement of reasons for the award. The arbitration award may be
submitted to any court having jurisdiction to be confirmed and enforced.

(e) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 17

 

basis. For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Claim is the equivalent
of the filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

(f) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

22. Required Regulatory Provisions.

(a) Notwithstanding anything herein contained to the contrary, any payments to
the Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

(b) Notwithstanding anything herein contained to the contrary, if the Executive
is suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under section
8(e)(3) or 8(g)(1) of the FDI Act, 12 U. S. C. §1818(e)(3) or 1818(g)(1), the
Bank’s obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Bank, in its discretion, may (i) pay to the
Executive all or part of the compensation withheld while the Bank’s obligations
hereunder were suspended and (ii) reinstate, in whole or in part, any of the
obligations which were suspended.

(c) Notwithstanding anything herein contained to the contrary, if the Executive
is removed and/or permanently prohibited from participating in the conduct of
the Bank’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective obligations of the
Bank under this Agreement shall terminate as of the effective date of the order,
but vested rights and obligations of the Bank and the Executive shall not be
affected.

(d) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (within the meaning of section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all prospective obligations of the Bank under this Agreement shall
terminate as of the date of default, but vested rights and obligations of the
Bank and the Executive shall not be affected.

(e) Notwithstanding anything herein contained to the contrary, all prospective
obligations of the Bank hereunder shall be terminated, except to the extent that
a continuation of this Agreement is necessary for the continued operation of the



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 18

 

Bank: (i) by the Director of the Office of Thrift Supervision (“OTS”) or his
designee or the Federal Deposit Insurance Corporation (“FDIC”), at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the Bank
under the authority contained in section 13(c) of the FDI Act, 12 U.S.C.
§1823(c); (ii) by the Director of the OTS or his designee at the time such
Director or designee approves a supervisory merger to resolve problems related
to the operation of the Bank or when the Bank is determined by such Director to
be in an unsafe or unsound condition. The vested rights and obligations of the
parties shall not be affected.

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

23. Enforceability/Reformation

In the event that any provision of this Agreement is invalidated or
unenforceable under applicable law, such invalidity or unenforceability shall
not affect the validity or enforceability of the remaining provisions. To the
extent that any provision of this Agreement, including in Section 8, is
unenforceable because it is overbroad, that provision shall be limited to the
extent required by applicable law and enforced as so limited.



--------------------------------------------------------------------------------

Employment Agreement (BUFSB)

Abel L. Iglesias

Page 19

 

IN WITNESS WHEREOF, the Executive and, pursuant to the authorization from the
Board, the Bank has executed this Agreement as of the date first above written.

 

BANKUNITED, FSB By:   /s/ Ramiro A. Ortiz Name:   Ramiro A. Ortiz Title:  
President and Chief Operating Officer

 

ATTEST: By:   /s/ Lawrence H. Blum Name:   Lawrence H. Blum Title:   Secretary

 

EXECUTIVE: By:   /s/ Abel L. Iglesias Name:   Abel L. Iglesias Title:   Senior
Executive Vice President